 

Exhibit 10.1

 

UNITED THERAPEUTICS CORPORATION
AMENDED AND RESTATED
2015 STOCK INCENTIVE PLAN

 

(effective June 26, 2020)

1.            Purpose

 

The purpose of the United Therapeutics Corporation Amended and Restated 2015
Stock Incentive Plan (this “Plan”) is to advance the interests of United
Therapeutics Corporation (the “Company”) by stimulating the efforts of
employees, officers, non-employee directors and other service providers, in each
case who are selected to be participants, by heightening the desire of such
persons to continue working toward and contributing to the success and progress
of the Company. This Plan amends and restates, effective June 26, 2020 (the
“Effective Date”), the Amended and Restated United Therapeutics Corporation 2015
Stock Incentive Plan, which was approved by stockholders on June 26, 2019, and
which amended and restated the United Therapeutics Corporation 2015 Stock
Incentive Plan (the “Original 2015 Plan”). The Original 2015 Plan was approved
by shareholders on June 26, 2015 (the “Original Effective Date”), and superseded
the Company’s Amended and Restated Equity Incentive Plan (as amended effective
as of September 24, 2004) (the “Prior Plan”). This Plan provides for the grant
of Incentive and Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Stock Awards, any of which may be
performance-based, and for Incentive Bonuses, which may be paid in cash or stock
or a combination thereof, as determined by the Administrator. No new awards were
to be issued under the Prior Plan following the Original Effective Date, but
outstanding awards under the Prior Plan as of the Original Effective Date shall
continue to be governed by the Prior Plan. The Plan is hereby amended and
restated effective as of the Effective Date to increase the number of Shares
issuable pursuant to Awards.

 

2.            Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)               “Act” means the Securities Exchange Act of 1934, as amended.

 

(b)               “Administrator” means the Administrator of the Plan in
accordance with Section 19.

 

(c)               “Affiliate” means, with respect to any entity, any other
corporation, organization, association, partnership, sole proprietorship or
other type of entity, whether incorporated or unincorporated, directly or
indirectly controlling or controlled by or under direct or indirect common
control with such entity.

 

(d)               “Award” means an Incentive Stock Option, Nonqualified Stock
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Stock
Award or Incentive Bonus granted to a Participant pursuant to the provisions of
the Plan, any of which the Administrator may structure to qualify in whole or in
part as a Performance Award.

 



 

 

 

(e)               “Award Agreement” means a written agreement or other
instrument as may be approved from time to time by the Administrator
implementing the grant of each Award. An Agreement may be in the form of an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Administrator.

 

(f)                “Board” means the board of directors of the Company.

 

(g)               “Cause” has the meaning specified in the Participant’s
employment agreement (if any) or otherwise means (1) any act of personal
dishonesty taken by the Participant in connection with his or her
responsibilities as an employee or other service provider and intended to result
in substantial personal enrichment of the Participant; (2) the Participant’s
conviction of a felony; (3) an act by the Participant which constitutes willful
or gross misconduct and which is demonstrably and materially injurious to the
Company; or (4) continued substantial willful violations by the Participant of
the Participant’s duties after there has been delivered to the Participant a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company's belief that the Participant has not
substantially performed his or her duties.

 

(h)               “Change in Control” means, and shall be deemed to have
occurred:

 

(1)       if any person or group (as used in Section 13(d) of the Act) (other
than the Company, any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act) of securities of the Company
representing more than 30% of (a) the Shares then outstanding or (b) the
combined voting power (other than in the election of directors) of all voting
securities of the Company then outstanding; or

 

(2)       if, during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board, and any director whose election
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (the “Incumbent Board”), cease for any
reason (other than death or disability) to constitute at least a majority
thereof; or

 



2

 

 

(3)       upon the consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its subsidiaries unless, following such event, (A) all or substantially all of
the individuals and entities that were the beneficial owners of the Company’s
common stock or the combined voting power of all voting securities of the
Company immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such transaction
(including, without limitation, an entity that, as a result of such transaction,
owns the Company either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
transaction of the Company’s common stock or voting securities, as the case may
be, (B) no person (excluding any corporation resulting from such transaction or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such transaction) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such transaction or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the transaction, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such transaction
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such transaction; or

 

(4)       upon the complete liquidation of the Company or the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a liquidation of the Company into a wholly-owned subsidiary.

 

(i)                 “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the rulings and regulations issued thereunder.

 

(j)                 “Company” means United Therapeutics Corporation.

 

(k)               “Disability” means, in the Company’s reasonable judgment,
either (a) the Participant has been unable to perform the Participant’s duties
because of a physical or mental impairment for 80% or more of the normal working
days during six consecutive calendar months or 50% or more of the normal working
days during twelve consecutive calendar months, or (b) the Participant has
become totally and permanently incapable of performing the usual duties of his
or her employment with the Company on account of a physical or mental
impairment.

 

(l)                 “Fair Market Value” means, as of any date, the closing price
of a Share on the principal exchange on which Shares are then trading, if any
(or as reported on any composite index which includes such principal exchange).
If Shares are not traded as of a particular date, the Fair Market Value of a
Share as of such date shall be the closing price on the preceding trading date.
If Shares not publicly traded on an exchange and not quoted on Nasdaq or a
successor quotation system, the Fair Market Value of a Share shall be
established by the Administrator in good faith.

 

(m)             “Incentive Bonus” means a bonus opportunity awarded under
Section 10 pursuant to which a Participant may become entitled to receive an
amount based on satisfaction of such performance criteria as are specified in
the Award Agreement or otherwise.

 

(n)               “Incentive Stock Option” means a stock option that is intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Code.

 



3

 

 

(o)               “Nonemployee Director” means each person who is, or is elected
to be, a member of the Board and who is not an employee of the Company or any
Subsidiary.

 

(p)               “Nonqualified Stock Option” means a stock option that is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

(q)               “Option” means an Incentive Stock Option and/or a Nonqualified
Stock Option granted pursuant to Section 6 of the Plan.

 

(r)                “Participant” means any individual described in Section 3 to
whom Awards have been granted from time to time by the Administrator and any
authorized transferee of such individual.

 

(s)                “Person” has the same meaning as set forth in Sections 13(d)
and 14(d)(2) of the Act.

 

(t)                 “Performance Award” means an Award, the grant, issuance,
retention, vesting or settlement of which is subject to satisfaction of one or
more Qualifying Performance Criteria established pursuant to Section 14.

 

(u)               “Plan” means the 2015 United Therapeutics Corporation Stock
Incentive Plan as set forth herein and as amended from time to time.

 

(v)               “Qualifying Performance Criteria” has the meaning set forth in
Section 14(b).

 

(w)             “Restricted Stock” means Shares granted pursuant to Section 8 of
the Plan.

 

(x)               “Restricted Stock Unit” means an Award granted to a
Participant pursuant to Section 8 pursuant to which Shares or cash in lieu
thereof may be issued in the future.

 

(y)               “Share” means a share of the Company’s par value common stock,
subject to adjustment as provided in Section 13.

 

(z)               “Stock Appreciation Right” means a right granted pursuant to
Section 7 of the Plan that entitles the Participant to receive, in cash or
Shares or a combination thereof, as determined by the Administrator, value equal
to or otherwise based on the excess of (i) the Fair Market Value of a specified
number of Shares at the time of exercise over (ii) the exercise price of the
right, as established by the Administrator on the date of grant.

 

(aa)            “Stock Award” means an award of Shares to a Participant pursuant
to Section 9 of the Plan.

 



4

 

 

(bb)           “Subsidiary” means any corporation (other than the Company),
limited liability company or other form of entity in an unbroken chain of
entities beginning with the Company where each of the entities in the unbroken
chain other than the last entity owns stock possessing at least 50 percent or
more of the total combined voting power of all classes of stock in one of the
other entities in the chain, and if specifically determined by the Administrator
in the context other than with respect to Incentive Stock Options, may include
an entity in which the Company has a significant ownership interest or that is
directly or indirectly controlled by the Company.

 

(cc)            “Substitute Awards” means Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

 

(dd)           “Termination of Employment” means ceasing to serve as an employee
of the Company and its Subsidiaries or, with respect to a Nonemployee Director
or other non-employee service provider, ceasing to serve as such for the
Company, except that with respect to all or any Awards held by a Participant
(i) the Administrator may determine that a transition of employment to service
with a partnership, joint venture or corporation not meeting the requirements of
a Subsidiary in which the Company or a Subsidiary is a party is not considered a
Termination of Employment, (ii) unless otherwise determined by the
Administrator, service as a member of the Board or other service provider shall
not be deemed to constitute continued employment with respect to Awards granted
to a Participant while he or she served as an employee, (iii) service as an
employee of the Company or a Subsidiary shall constitute continued employment
with respect to Awards granted to a Participant while he or she served as a
member of the Board or other service provider, and (iv) the Administrator may
determine that an approved leave of absence or approved employment on a less
than full-time basis is considered a Termination of Employment. The
Administrator shall determine whether any corporate transaction, such as a sale
or spin-off of a division or subsidiary that employs a Participant, shall be
deemed to result in a Termination of Employment with the Company and its
Subsidiaries for purposes of any affected Participant’s Awards, and the
Administrator’s decision shall be final and binding.

 

3.             Eligibility

 

Any person who is a current or prospective officer or employee of the Company or
of any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder. In addition, Nonemployee Directors and any other
service providers who have been retained to provide consulting, advisory or
other services to the Company or to any Subsidiary shall be eligible for the
grant of Awards hereunder as determined by the Administrator. Options intended
to qualify as Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary, as selected by the Administrator.

 



5

 

 

4.             Effective Date and Termination of Plan

 

The Original 2015 Plan was adopted by the Board as of April 29, 2015 and
approved by shareholders on the Original Effective Date. This Plan hereby amends
and restates the Plan as previously amended and restated effective as of June
26, 2019 as of the Effective Date. All Awards granted under this Plan in excess
of the aggregate limitation approved by shareholders at the 2019 annual meeting
of shareholders are subject to, and may not be exercised before, the approval of
this Plan by the shareholders prior to the first anniversary of the date the
Board adopts the Plan, by the affirmative vote of the holders of a majority of
the outstanding Shares of the Company present, or represented by proxy, and
entitled to vote, at a meeting of the Company’s shareholders or by written
consent in accordance with the laws of the State of Delaware; provided that if
such approval by the shareholders of the Company is not forthcoming, all Awards
previously granted under this Plan in excess of the aggregate limitation
approved by shareholders at the 2019 annual meeting of shareholders shall be
void. The Plan shall remain available for the grant of Awards until April 29,
2030. Notwithstanding the foregoing, the Plan may be terminated at such earlier
time as the Board may determine. Termination of the Plan will not affect the
rights and obligations of the Participants and the Company arising under Awards
theretofore granted and then in effect.

 

5.             Shares Subject to the Plan and to Awards

 

(a)               Aggregate Limits. The aggregate number of Shares issuable
pursuant to all Awards shall not exceed 10,000,000; provided that (i) any Shares
granted under Options or Stock Appreciation Rights shall be counted against this
limit on a one-for-one basis, and (ii) any Shares granted prior to March 17,
2020, as Awards other than Options or Stock Appreciation Rights shall be counted
against this limit as 2.14 Shares for every one (1) Share subject to such Award
and (iii) any Shares granted on or after March 17, 2020, as Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as 1.35
Shares for every one (1) Share subject to such Award. The aggregate number of
Shares available for grant under this Plan and the number of Shares subject to
outstanding Awards shall be subject to adjustment as provided in Section 13. The
Shares issued pursuant to Awards granted under this Plan may be shares that are
authorized and unissued or shares that were reacquired by the Company, including
shares purchased in the open market.

 

(b)               Issuance of Shares. For purposes of Section 5(a), the
aggregate number of Shares issued under this Plan at any time shall equal only
the number of Shares actually issued upon exercise or settlement of an Award.
Notwithstanding the foregoing, Shares subject to an Award under the Plan may not
again be made available for issuance under the Plan if such Shares are:
(i) Shares that were subject to a stock-settled Stock Appreciation Right and
were not issued upon the net settlement or net exercise of such Stock
Appreciation Right, (ii) Shares used to pay the exercise price of an Option,
(iii) Shares delivered to or withheld by the Company to pay the withholding
taxes related to an Award, or (iv) Shares repurchased on the open market with
the proceeds of an Option exercise. Shares subject to Awards that have been
canceled, expired, forfeited or otherwise not issued under an Award and Shares
subject to Awards settled in cash shall not count as Shares issued under this
Plan. Any Shares that were subject to Options or Stock Appreciation Rights and
that again become available for Awards under the Plan pursuant to this Section
shall be added as one (1) Share for every one (1) Share subject to such Options
or Stock Appreciation Rights. Any Shares that were subject to Awards other than
Options or Stock Appreciation Rights that again become available for Awards
under the Plan pursuant to this Section shall (i) prior to March 17, 2020 be
added as 2.14 Shares for every one (1) Share subject to such Awards and (ii)
from and after March 17, 2020, be added as 1.35 Shares for every one (1) Share
subject to such Awards.

 



6

 

 

(c)               Individual and Tax Code Limits. The aggregate number of Shares
subject to Awards granted under this Plan during any calendar year to any one
Participant shall not exceed 1,000,000, which number shall be calculated and
adjusted pursuant to Section 13, but which number shall not count any tandem
SARs (as defined in Section 7). The aggregate number of Shares that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall not exceed 10,000,000, which number shall be calculated and adjusted
pursuant to Section 13 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code. The maximum cash amount payable
pursuant to that portion of an Incentive Bonus granted in any calendar year to
any Participant under this Plan shall not exceed $5,000,000.

 

(d)            Director Awards.

 

(1)            The aggregate dollar value of Awards (based on the aggregate
accounting value on the date of grant) granted pursuant to this Plan during any
calendar year to any Nonemployee Director shall not exceed $400,000 for annual
equity grants (plus, for the year an individual first becomes a Nonemployee
Director (x) an initial equity grant valued at $400,000, plus (y) a pro-rata
portion of the $400,000 annual equity-based award value based on the number of
months remaining in the Board service year at the date of grant), payable in
Options, Restricted Stock Units, or a split evenly between Options and
Restricted Stock Units, based on an election by the Nonemployee Director. Such
dollar limits shall be converted into a number of Awards as follows:

 

(A)             Options: The number of Options shall be calculated by dividing
the equity value (e.g., $400,000) by the fair value of each Option, calculated
in accordance with the Black-Scholes methodology utilized by the Company in
calculating share-based compensation for financial reporting purposes.
Black-Scholes inputs shall be the same as those used in the Company’s most
recent quarterly report on Form 10-Q or Annual Report on Form 10-K, except that
the Share price input shall be the average closing price of the Shares over a
recent time period prior to the date of grant (May 10 through June 10, in the
case of annual grants made in June).

 

(B)              Restricted Stock Units: The number of Restricted Stock Units
shall be calculated by dividing the equity value (e.g., $400,000) by the average
closing price of the Shares over a recent time period prior to the date of grant
(May 10 through June 10, in the case of annual grants paid in June).

 

(C)              Rounding: The resulting number of Options and/or Restricted
Stock Units, calculated as above, shall be rounded to the nearest 10 Shares.

 

(2)               In addition, the amount of cash compensation paid or payable
by the Company to a Nonemployee Director with respect to any calendar year shall
not exceed $60,000 (with additional cash compensation of $35,000 for the lead
independent director, $25,000 for each committee chairmanship, and $15,000 for
each other committee membership), plus a pro-rated portion of the aggregate cash
compensation for the roles in which the Nonemployee Director serves for the year
an individual first becomes a Nonemployee Director, to reflect the number of
months then remaining in the Board service year as of the date the individual
becomes a Nonemployee Director. For the avoidance of doubt, cash compensation
shall be counted towards the limit specified in this subclause in the year
earned (regardless of whether deferred), and any interest or other earnings on
such compensation shall not count towards the limit.

 



7

 

 

(e)               Substitute Awards. Substitute Awards shall not reduce the
Shares authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. Additionally, in the event that a company
acquired by the Company or any Subsidiary, or with which the Company or any
Subsidiary combines, has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for issuance
under the Plan; provided that Awards using such available shares shall not be
made after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were employees, directors or other service providers of such
acquired or combined company before such acquisition or combination.

 

6.            Options

 

(a)               Option Awards. Options may be granted at any time and from
time to time prior to the termination of the Plan to Participants as determined
by the Administrator. No Participant shall have any rights as a shareholder with
respect to any Shares subject to Options hereunder until said Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.

 

(b)               Price. The Administrator will establish the exercise price per
Share under each Option, which, in no event will be less than the Fair Market
Value of the Shares on the date of grant; provided, however, that the exercise
price per Share with respect to an Option that is granted in connection with a
merger or other acquisition as a substitute or replacement award for options
held by optionees of the acquired entity may be less than 100% of the Fair
Market Value of the Shares on the date such Option is granted if such exercise
price is based on a formula set forth in the terms of the options held by such
optionees or in the terms of the agreement providing for such merger or other
acquisition. The exercise price of any Option may be paid in Shares, cash or a
combination thereof, as determined by the Administrator, including an
irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery of previously owned Shares and
withholding of Shares deliverable upon exercise, or in such other form as is
acceptable to the Administrator.

 

(c)               Provisions Applicable to Options. The date on which Options
become exercisable shall be determined at the sole and absolute discretion of
the Administrator and set forth in an Award Agreement. However, in no event
shall any Option vest before the first anniversary of the date of grant;
provided that, if so determined by the Committee, an Option may fully or
partially vest before such anniversary in the event of the Participant’s death
or disability or a Change in Control. Unless otherwise determined by the
Administrator, an approved leave of absence or employment on a less than
full-time basis shall not result in an adjustment to the vesting period and/or
exercisability of an Option to reflect the effects of any period during which
the Participant is on an approved leave of absence or is employed on a less than
full-time basis. In no event may any Option include a reload feature.

 



8

 

 

(d)               Term of Options and Termination of Employment: The
Administrator shall establish the term of each Option, which in no case shall
exceed a period of ten (10) years from the date of grant. Unless an Option
earlier expires upon the expiration date established pursuant to the foregoing
sentence, upon the Participant’s Termination of Employment, his or her rights to
exercise an Option then held shall be only as follows, unless the Administrator
specifies otherwise:

 

(1)               General. If a Participant’s Termination of Employment is for
any reason other than the Participant’s death, Disability, or termination for
Cause, Options granted to the Participant may continue to be exercised in
accordance with their terms for a period of ninety (90) days after such
Termination of Employment, but only to the extent the Participant was entitled
to exercise the Options on the date of such termination.

 

(2)               Death. If a Participant dies either while an employee or
officer of the Company or a Subsidiary or member of the Board, or after the
Termination of Employment other than for Cause but during the time when the
Participant could have exercised an Option, the Options issued to such
Participant shall become fully vested and exercisable by the personal
representative of such Participant or other successor to the interest of the
Participant for one year after the Participant’s death.

 

(3)               Disability. If a Participant’s Termination of Employment is
due to Disability, then all of the Participant’s Options shall immediately fully
vest, and the Options held by the Participant at the time of such Termination of
Employment shall be exercisable by the Participant or the personal
representative of such Participant for one year following such Termination of
Employment.

 

(4)               Termination for Cause. If a Participant is terminated for
Cause, the Participant shall have no further right to exercise any Options
previously granted. The Administrator or one or more officers designated by the
Administrator shall determine whether a termination is for Cause.

 

(e)               Incentive Stock Options. Notwithstanding anything to the
contrary in this Section 6, in the case of the grant of an Option intending to
qualify as an Incentive Stock Option: (i) if the Participant owns stock
possessing more than 10 percent of the combined voting power of all classes of
stock of the Company, the exercise price of such Option must be at least 110
percent of the Fair Market Value of the Shares on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant, and (ii) Termination of Employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its corporate Subsidiaries. Notwithstanding anything in this
Section 6 to the contrary, options designated as Incentive Stock Options shall
not be eligible for treatment under the Code as Incentive Stock Options (and
will be deemed to be Nonqualified Stock Options) to the extent that either
(a) the aggregate Fair Market Value of Shares (determined as of the time of
grant) with respect to which such Options are exercisable for the first time by
the Participant during any calendar year (under all plans of the Company and any
corporate Subsidiary) exceeds $100,000, taking Options into account in the order
in which they were granted, or (b) such Options otherwise remain exercisable but
are not exercised within three (3) months of Termination of Employment (or such
other period of time provided in Section 422 of the Code).

 



9

 

 

7.             Stock Appreciation Rights

 

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding
SARs”) and may, but need not, relate to a specific Option granted under
Section 6. The provisions of Stock Appreciation Rights need not be the same with
respect to each grant or each recipient. Any Stock Appreciation Right granted in
tandem with an Award may be granted at the same time such Award is granted or at
any time thereafter before exercise or expiration of such Award. All
freestanding SARs shall be granted subject to the same terms and conditions
applicable to Options as set forth in Section 6 (including, without limitation,
the vesting provisions of Section 6(c)) and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate. Subject to the provisions of Section 6 and
the immediately preceding sentence, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Administrator and set forth in the
applicable Award Agreement.

 

8.              Restricted Stock and Restricted Stock Units

 

(a)               Restricted Stock and Restricted Stock Unit Awards. Restricted
Stock and Restricted Stock Units may be granted at any time and from time to
time prior to the termination of the Plan to Participants as determined by the
Administrator. Restricted Stock is an award or issuance of Shares the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award Agreement. Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock Units may be satisfied or settled in
Shares, cash or a combination thereof. Restricted Stock and Restricted Stock
Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.

 



10

 

 

(b)               Contents of Agreement. Each Award Agreement shall contain
provisions regarding (i) the number of Shares or Restricted Stock Units subject
to such Award or a formula for determining such number, (ii) the purchase price
of the Shares, if any, and the means of payment, (iii) the performance criteria,
if any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units. Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.

 

(c)               Vesting and Performance Criteria. The grant, issuance,
retention, vesting and/or settlement of shares of Restricted Stock and
Restricted Stock Units will occur when and in such installments as the
Administrator determines or under criteria the Administrator establishes, which
may include Qualifying Performance Criteria. However, in no event shall any
shares of Restricted Stock or Restricted Stock Units vest before the first
anniversary of the date of grant; provided that, if so determined by the
Committee, shares of Restricted Stock and Restricted Stock Units may fully or
partially vest before such anniversary in the event of the Participant’s death
or disability or a Change in Control.

 

(d)               Termination of Employment. Unless the Administrator provides
otherwise:

 

(i)       General. In the event of Termination of Employment for any reason
other than death or Disability, any Restricted Stock or Restricted Stock Units
still subject in full or in part to restrictions at the date of such Termination
of Employment shall automatically be forfeited and returned to the Company.

 

(ii)       Death or Disability. In the event a Participant’s Termination of
Employment is because of death or Disability, the restrictions remaining on any
or all Shares remaining subject to a Restricted Stock or Restricted Stock Unit
Award shall lapse.

 

(e)               Voting Rights. Unless otherwise determined by the
Administrator, Participants holding shares of Restricted Stock granted hereunder
may exercise full voting rights with respect to those shares during the period
of restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

 

(f)                Dividends and Distributions. Participants in whose name
Restricted Stock is granted shall be entitled to receive all dividends and other
distributions paid with respect to those Shares, unless determined otherwise by
the Administrator. The Administrator will determine whether any such dividends
or distributions will be automatically reinvested in additional shares of
Restricted Stock and subject to the same restrictions on transferability as the
Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Shares underlying Restricted
Stock Units shall be entitled to dividends or dividend equivalents only to the
extent provided by the Administrator. Notwithstanding anything herein to the
contrary, in no event shall dividends, distributions or dividend equivalents be
currently payable with respect to unvested or unearned Restricted Stock and
Restricted Stock Unit awards.

 



11

 

 

(g)               Payment of Restricted Stock Units. In all events, unless
payment with respect to a Restricted Stock Unit is deferred in a manner
consistent with Section 409A of the Code, the Shares and/or cash underlying such
Restricted Stock Unit shall be paid to the Participant no later than two and
one-half months following the end of the year in which the Restricted Stock Unit
is no longer subject to a substantial risk of forfeiture.

 

(h)               Legending of Restricted Stock. The Administrator may also
require that certificates representing shares of Restricted Stock be retained
and held in escrow by a designated employee or agent of the Company or any
Subsidiary until any restrictions applicable to shares of Restricted Stock so
retained have been satisfied or lapsed. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:

 

The shares represented by this certificate were issued subject to certain
restrictions under the United Therapeutics Corporation 2015 Stock Incentive Plan
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.

 

9.            Stock Awards

 

(a)       Grant. Stock Awards may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Administrator. However, in no event shall any Stock Award vest before the first
anniversary of the date of grant; provided that, if so determined by the
Committee, a Stock Award may fully or partially vest before such anniversary in
the event of the Participant’s death or disability or a Change in Control.

 

(b)       Rights as a Shareholder. A Participant shall have all voting,
dividend, liquidation and other rights with respect to Shares issued to the
Participant as a Stock Award under this Section 9 upon the Participant becoming
the holder of record of the Shares granted pursuant to such Stock Award;
provided, that the Administrator may impose such restrictions on the assignment
or transfer of Shares awarded pursuant to a Stock Award as it considers
appropriate.

 

10.           Incentive Bonuses

 

(a)               General. Each Incentive Bonus Award will confer upon the
Participant the opportunity to earn a future payment tied to the level of
achievement with respect to one or more performance criteria established for a
performance period of not less than one year.

 



12

 

 

(b)               Incentive Bonus Document. Unless otherwise determined by the
Administrator, the terms of any Incentive Bonus will be set forth in an Award
Agreement. Each Award Agreement evidencing an Incentive Bonus shall contain
provisions regarding (i) the target and maximum amount payable to the
Participant as an Incentive Bonus, (ii) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.

 

(c)               Performance Criteria. The Administrator shall establish the
performance criteria and level of achievement versus these criteria that shall
determine the target and maximum amount payable under an Incentive Bonus, which
criteria may be based on financial performance and/or personal performance
evaluations.

 

(d)               Timing and Form of Payment. The Administrator shall determine
the timing of payment of any Incentive Bonus. Payment of the amount due under an
Incentive Bonus may be made in cash or in Shares, as determined by the
Administrator. The Administrator may provide for or, subject to such terms and
conditions as the Administrator may specify, may permit a Participant to elect
for the payment of any Incentive Bonus to be deferred to a specified date or
event. In all events, unless payment of an Incentive Bonus is deferred in a
manner consistent with Section 409A of the Code, any Incentive Bonus shall be
paid to the Participant no later than two and one-half months following the end
of the year in which the Incentive Bonus is no longer subject to a substantial
risk of forfeiture.

 

(e)               Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus on account of either
financial performance or personal performance evaluations may, to the extent
specified in the Award Agreement or other document evidencing the Award, be
adjusted by the Administrator on the basis of such further considerations as the
Administrator shall determine.

 

11.           Deferral of Awards

 

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole and absolute discretion, that the deferral would result in the
imposition of the additional tax under Section 409A(a)(1)(B) of the Code. No
award shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board, at the time of grant, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
The Company shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Section 409A of the
Code is not so exempt or compliant or for any action taken by the Board.

 



13

 

 

12.          Conditions and Restrictions Upon Securities Subject to Awards

 

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its sole and absolute discretion may specify
prior to the exercise of such Option or Stock Appreciation Right or the grant,
vesting or settlement of such Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the Shares issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Shares already owned by the
Participant) or payment of taxes arising in connection with an Award. Without
limiting the foregoing, such restrictions may address the timing and manner of
any resales by the Participant or other subsequent transfers by the Participant
of any Shares issued under an Award, including without limitation
(i) restrictions under an insider trading policy or pursuant to applicable law,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (iii) restrictions as to the use of a specified brokerage firm for
such resales or other transfers and (iv) provisions requiring Shares to be sold
on the open market or to the Company in order to satisfy tax withholding or
other obligations.

 

13.           Adjustment of and Changes in the Stock

 

(a)       General. The number and kind of Shares available for issuance under
this Plan (including under any Awards then outstanding), and the number and kind
of Shares subject to the limits set forth in Section 5 of this Plan, shall be
equitably adjusted by the Administrator to reflect any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, dividend or distribution of securities, property or cash (other than
regular, quarterly cash dividends), or any other event or transaction that
affects the number or kind of Shares outstanding. Such adjustment shall be
designed to comply with Sections 409A and 424 of the Code as applicable, or,
except as otherwise expressly provided in Section 5(c) of this Plan, may be
designed to treat the Shares available under the Plan and subject to Awards as
if they were all outstanding on the record date for such event or transaction or
to increase the number of such Shares to reflect a deemed reinvestment in Shares
of the amount distributed to the Company’s securityholders. The terms of any
outstanding Award shall also be equitably adjusted by the Administrator as to
price, number or kind of Shares subject to such Award, vesting, and other terms
to reflect the foregoing events, which adjustments need not be uniform as
between different Awards or different types of Awards.

 

In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change of control, other merger, consolidation or otherwise, then the
Administrator shall determine the appropriate and equitable adjustment to be
effected.

 

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 13. In case of any such adjustment, the Shares
subject to the Award shall be rounded up to the nearest whole share for Awards
other than Options and Stock Appreciation Rights, and shall be rounded down to
the nearest whole Share with respect to Options and Stock Appreciation Rights.
The Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 13 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

 



14

 

 

(b)       Change in Control. The Administrator may determine the effect of a
Change in Control on outstanding Awards in a manner that, in the Administrator’s
discretion, is fair and equitable to Participants. Such effects, which need not
be the same for every Participant, may include, without limitation: (x) the
substitution for the Shares subject to any outstanding Award, or portion
thereof, of stock or other securities of the surviving corporation or any
successor corporation to the Company, or a parent or subsidiary thereof, in
which event the aggregate purchase or exercise price, if any, of such Award, or
portion thereof, shall remain the same, and/or (y) the conversion of any
outstanding Award, or portion thereof, into a right to receive cash or other
property upon or following the consummation of the Change in Control in an
amount equal to the value of the consideration to be received by holders of
Shares in connection with such transaction for one Share, less the per share
purchase or exercise price of such Award, if any, multiplied by the number of
Shares subject to such Award, or a portion thereof.

 

14.          Qualifying Performance-Based Compensation

 

(a)               General. The Administrator may establish performance criteria
and level of achievement versus such criteria that shall determine the number of
Shares to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations.

 

(b)               Qualifying Performance Criteria. For purposes of this Plan,
the term “Qualifying Performance Criteria” shall mean any one or more of the
following performance criteria, or derivations of such performance criteria,
either individually, alternatively or in any combination, applied to either the
Company as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Administrator: (i) net earnings or
earnings per share (including earnings before interest, taxes, depreciation,
license fees, share-based compensation, and/or amortization, or other non-GAAP
profitability measures), (ii) income, net income or operating income,
(iii) revenues, (iv) net sales, (v) return on sales, (vi) return on equity,
(vii) return on capital (including return on total capital or return on invested
capital), (viii) return on assets or net assets, (ix) economic value added
measurements, (x) return on invested capital, (xi) return on operating revenue,
(xii) cash flow (before or after dividends), (xiii) stock price, (xiv) total
shareholder return, (xv) market capitalization, (xvi) economic value added,
(xvii) debt leverage (debt to capital), (xviii) operating profit or net
operating profit, (xix) operating margin or profit margin, (xx) cash from
operations, (xxi) market share, (xxii) product development or release schedules,
(xxiii) new product innovation, (xxiv) cost reductions, (xxv) customer service,
or (xxvi) customer satisfaction. The Committee (A) shall appropriately adjust
any evaluation of performance under a Qualifying Performance Criterion to
eliminate the effects of charges for restructurings, discontinued operations,
extraordinary items and all items of gain, loss or expense determined to be
extraordinary or unusual in nature or related to the disposal of a segment of a
business or related to a change in accounting principle all as determined in
accordance with applicable accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criterion to exclude any of the following events that occurs during
a performance period: (i) asset write- downs, (ii) litigation, claims, judgments
or settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, and (iv) accruals of any amounts for
payment under this Plan or any other compensation arrangement maintained by the
Company.

 



15

 

 

15.          Transferability

 

Unless the Administrator determines otherwise, each Award may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution, and each
Option or Stock Appreciation Right shall be exercisable only by the Participant
during his or her lifetime. To the extent permitted by the Administrator, the
person to whom an Award is initially granted (the “Grantee”) may transfer an
Award to any “family member” of the Grantee (as such term is defined in
Section 1(a)(5) of the General Instructions to Form S-8 under the Securities Act
of 1933, as amended (“Form S-8”)), to trusts solely for the benefit of such
family members and to partnerships in which such family members and/or trusts
are the only partners; provided that, (i) as a condition thereof, the transferor
and the transferee must execute a written agreement containing such terms as
specified by the Administrator, and (ii) the transfer is pursuant to a gift or a
domestic relations order to the extent permitted under the General Instructions
to Form S-8. Except to the extent specified otherwise in the agreement the
Administrator provides for the Grantee and transferee to execute, all vesting,
exercisability and forfeiture provisions that are conditioned on the Grantee’s
continued employment or service shall continue to be determined with reference
to the Grantee’s employment or service (and not to the status of the
transferee) after any transfer of an Award pursuant to this Section 15, and the
responsibility to pay any taxes in connection with an Award shall remain with
the Grantee notwithstanding any transfer other than by will or intestate
succession.

 

16.           Suspension or Termination of Awards

 

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the
Company’s chairman and co-chief executive officer or any other person designated
by the Administrator (each such person, an “Authorized Officer”) reasonably
believes that a Participant may have committed an Act of Misconduct as described
in this Section 16, the Authorized Officer, Administrator or the Board may
suspend the Participant’s rights to exercise any Option, to vest in an Award,
and/or to receive payment for or receive Shares in settlement of an Award
pending a determination of whether an Act of Misconduct has been committed.

 



16

 

 

If the Administrator or an Authorized Officer determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company or any Subsidiary, breach of fiduciary duty,
violation of Company ethics policy or code of conduct, or deliberate disregard
of the Company or Subsidiary rules resulting in loss, damage or injury to the
Company or any Subsidiary, or if a Participant makes an unauthorized disclosure
of any Company or Subsidiary trade secret or confidential information, solicits
any employee or service provider to leave the employ or cease providing services
to the Company or any Subsidiary, breaches any intellectual property or
assignment of inventions covenant, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary or
to cease doing business with the Company or any Subsidiary, or induces any
principal for whom the Company or any Subsidiary acts as agent to terminate such
agency relationship (any of the foregoing acts, an “Act of Misconduct”), then
except as otherwise provided by the Administrator, (i) neither the Participant
nor his or her estate nor transferee shall be entitled to exercise any Option or
Stock Appreciation Right whatsoever, vest in or have the restrictions on an
Award lapse, or otherwise receive payment of an Award, (ii) the Participant will
forfeit all outstanding Awards and (iii) the Participant may be required, at the
Administrator’s sole and absolute discretion, to return and/or repay to the
Company any then unvested Shares previously issued under the Plan. In making
such determination, the Administrator or an Authorized Officer shall give the
Participant an opportunity to appear and present evidence on his or her behalf
at a hearing before the Administrator or its designee or an opportunity to
submit written comments, documents, information and arguments to be considered
by the Administrator.

 

17.          Compliance with Laws and Regulations

 

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.

 

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
and absolute discretion, modify the provisions of the Plan or of such Award as
they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Administrator
may also impose conditions on the grant, issuance, exercise, vesting, settlement
or retention of Awards in order to comply with such foreign law and/or to
minimize the Company’s obligations with respect to tax equalization for
Participants employed outside their home country.

 



17

 

 

18.           Withholding

 

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired.

 

19.           Administration of the Plan

 

(a)               Administrator of the Plan. The Plan shall be administered by
the Administrator who shall be the Compensation Committee of the Board or, in
the absence of a Compensation Committee, the Board itself. Any power of the
Administrator may also be exercised by the Board, except to the extent that the
grant or exercise of such authority would cause any Award or transaction to
become subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Act. To the extent that any permitted action
taken by the Board conflicts with action taken by the Administrator, the Board
action shall control. The Compensation Committee may by resolution authorize one
or more officers of the Company to perform any or all things that the
Administrator is authorized and empowered to do or perform under the Plan, and
for all purposes under this Plan, such officer or officers shall be treated as
the Administrator; provided, however, that no such officer shall designate
himself or herself as a recipient of any Awards granted under authority
delegated to such officer. The Compensation Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Subsidiary, and/or to one or more agents.

 

(b)              Powers of Administrator. Subject to the express provisions of
this Plan, the Administrator shall be authorized and empowered to do all things
that it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such Participants, if any, Awards shall be granted
hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions thereof, including the
number of Shares subject to Awards and the exercise or purchase price of such
Shares and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including a Change in Control), or other
factors; (iv) to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of the agreements or other documents evidencing Awards made
under this Plan (which need not be identical) and the terms of or form of any
document or notice required to be delivered to the Company by Participants under
this Plan; (vi) to determine the extent to which adjustments are required
pursuant to Section 13; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions in if the
Administrator, in good faith, determines that it is necessary to do so in light
of extraordinary circumstances and for the benefit of the Company (provided that
nothing in this Section 19(b) permits the Committee to provide that any Award
may vest before the first anniversary of the date of grant other than in
connection with the Participant’s death or disability or a Change in Control);
(viii) to approve corrections in the documentation or administration of any
Award; and (ix) to make all other determinations deemed necessary or advisable
for the administration of this Plan. The Administrator may, in its sole and
absolute discretion, without amendment to the Plan, waive or amend the operation
of Plan provisions respecting exercise after termination of employment or
service to the Company or an Affiliate and, except as otherwise provided herein,
adjust any of the terms of any Award (subject to the proviso in item (vii) of
the immediately preceding sentence). Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, distribution (whether in the form of cash, Shares, other securities or
other property), stock split, extraordinary cash dividend, recapitalization,
Change in Control, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities, or similar
transaction(s)), the Company may not, without obtaining shareholder approval:
(w) amend the terms of outstanding Options or Stock Appreciation Rights to
reduce the exercise price of such outstanding Options or Stock Appreciation
Rights; (x) cancel outstanding Options or Stock Appreciation Rights in exchange
for Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Options or Stock Appreciation Rights;
(y) cancel outstanding Options or Stock Appreciation Rights with an exercise
price above the current stock price in exchange for cash or other securities; or
(z) otherwise amend, exchange or reprice Options or Stock Appreciation Rights.

 



18

 

 

(c)               Determinations by the Administrator. All decisions,
determinations and interpretations by the Administrator regarding the Plan, any
rules and regulations under the Plan and the terms and conditions of or
operation of any Award granted hereunder, shall be final and binding on all
Participants, beneficiaries, heirs, assigns or other persons holding or claiming
rights under the Plan or any Award. The Administrator shall consider such
factors as it deems relevant, in its sole and absolute discretion, to making
such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

 

(d)               Subsidiary Awards. In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Company issuing any subject Shares to the
Subsidiary, for such lawful consideration as the Administrator may determine,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the Participant in accordance with the terms of the Award specified by the
Administrator pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Administrator shall determine.

 



19

 

 

(e)               Indemnification of Administrator. Neither any member nor
former member of the Administrator nor any individual to whom authority is or
has been delegated shall be personally responsible or liable for any act or
omission in connection with the performance of powers or duties or the exercise
of discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Administrator shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Administrator’s taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan’s administration by any employee, officer, agent or expert employed or
retained by the Administrator or the Company.

 

20.           Amendment of the Plan or Awards

 

The Board may amend, alter or discontinue this Plan and the Administrator may
amend or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 13, no
such amendment shall, without the approval of the shareholders of the Company:

 

(a)               increase the maximum number of Shares for which Awards may be
granted under this Plan;

 

(b)               reduce the price at which Options or Stock Appreciation Rights
may be granted below the price provided for in Section 6(a);

 

(c)               amend the last sentence of Section 19(b) (relating to direct
and indirect repricings of outstanding Options and Stock Appreciation Rights);

 

(d)               amend the proviso in Section 19(b)(vii);

 

(e)               extend the term of this Plan;

 

(f)                change the class of persons eligible to be Participants;

 

(g)               otherwise amend the Plan in any manner requiring shareholder
approval by law or under Nasdaq Global Select Market listing requirements (or
the listing requirements of any successor exchange or market that is the primary
stock exchange or market for trading of Shares); or

 

(h)               increase the individual maximum limits in Sections 5(c) and
(d).

 

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole and absolute discretion and prior to the
date of any Change in Control that such amendment or alteration either is
required or advisable in order for the Company, the Plan or the Award to satisfy
any law or regulation or to meet the requirements of or avoid adverse financial
accounting consequences under any accounting standard. In addition, the Plan may
not be amended in any way that causes the Plan to fail to comply with or be
exempt from Section 409A of the Code, unless the Board expressly determines to
amend the Plan to be subject to Section 409A of the Code.

 



20

 

 

21.           No Liability of Company

 

The Company and any Subsidiary or Affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (a) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (b) any tax consequence expected, but not realized,
by any Participant or other person due to the receipt, exercise or settlement of
any Award granted hereunder.

 

22.          Non-Exclusivity of Plan

 

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

23.           Governing Law

 

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

24.           No Right to Employment, Reelection or Continued Service

 

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its Affiliates. Subject to Sections 4 and 20,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.

 

25.           Unfunded Plan

 

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

 



21

 



 